Citation Nr: 0731319	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  05-04 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for an 
acquired eye disorder.

2.  Entitlement to service connection for diabetes mellitus 
type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The appellant had a period of active duty for training from 
January to May 1967, with additional periods of inactive 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  

Entitlement to service connection for an eye disorder was 
previously denied in an April 2003 Board decision. The Board 
notes that the current claim may be considered on the merits 
only if new and material evidence has been submitted since 
the April 1994 final decision. 38 U.S.C.A. § 5108, 7104 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.156 (2006); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The appeal of the issue of entitlement to service connection 
for diabetes mellitus type II is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC. VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1. In April 2003, the Board denied entitlement to service 
connection for an eye disorder.

2. The evidence associated with the claims file subsequent to 
the April 2003 Board decision does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for an eye disorder.



CONCLUSIONS OF LAW

1. The Board's April 2003 decision, denying entitlement to 
service connection for an eye disorder is final. 38 U.S.C.A. 
§ 7104 (West 2002 & Supp. 2007); 38 C.F.R. § 20.1100 (2006).

2. The additional evidence presented since the April 2003 
Board decision is not new and material, and the claim for 
entitlement to service connection for an eye disorder is not 
reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant in a January 2005 
statement of the case; as well as in July 2004 correspondence 
of the information and evidence needed to substantiate and 
complete a claim.  This included notice of what part of that 
evidence is to be provided by the claimant and notice of what 
part VA will attempt to obtain.  VA has fulfilled its duty to 
assist the claimant in obtaining identified and available 
evidence needed to substantiate a claim.
  
The Board notes that specific notifications are required 
regarding the bases for the previous denial and of what would 
constitute new and material evidence in the context of the 
previous denial. See Kent v. Nicholson, 20 Vet. App. 1 
(2006). Through the aforementioned correspondence the 
claimant was told of the bases of the prior denial and what 
was specifically required from him to reopen his claim.  He 
has been provided notice of the evidence necessary to 
substantiate his claim for service connection.

VA informed the claimant of the need to submit all pertinent 
evidence in his possession.  While the appellant may not have 
received full notice prior to the initial decision, after 
pertinent notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and the claim was readjudicated.  The claimant was 
provided the opportunity to present pertinent evidence.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 

Analysis

Generally, a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed. 38 
U.S.C.A. §§ 7104, 7105(c). The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

Under 38 C.F.R. § 3.156 (a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence. 
New evidence means existing evidence not previously submitted 
to agency decision makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo. Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996). If the Board finds that new and material evidence is 
not offered, that is where the analysis must end, and what 
the RO may have determined in that regard is irrelevant. Id. 
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted. Id. at 1384.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis. Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed. Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Service connection for an eye disorder was denied in an April 
2003 Board decision. The appellant did not appeal.  However, 
in July 2003 the veteran filed a motion for reconsideration 
with the Board.  In July 2003 the Board denied this motion.

The evidence on file at the time of the April 2003 Board 
decision included the veteran's service medical records for 
active duty for training which were negative for complaints, 
treatment, or diagnosis of an eye disorder.

Post service medical records reveal that the veteran was 
first diagnosed with glaucoma in October 1996 and with 
diabetic retinopathy in January 2001.  

The veteran submitted numerous written statements and 
assertions in support of his claim. However he submitted 
absolutely no medical evidence or opinions supporting his 
claim.

Evidence received since the time of April 2003 Board 
decision, is still essentially limited to numerous statements 
and assertions by the veteran with no supporting medical 
evidence.  He has also submitted several copied pages from 
unidentified medical publications discussing various eye 
disorders. 

There is no additional medical evidence since the April 2003 
Board decision showing a nexus between the veteran's current 
eye condition and any incident of service. The evidence 
received after the April 2003 Board decision is merely 
cumulative of evidence previously of record. This evidence 
does not raise a reasonable possibility of substantiating the 
claim. What was missing at the time of the April 2003 Board 
decision and what is missing now, is medical evidence linking 
the veteran's current eye disability to service.

While the veteran's statements linking his claimed disability 
to service are acknowledged, to the extent that he is 
attempting to present argument regarding etiology or medical 
causation of disease or illnesses, he is not competent since 
it has not been shown that he has the necessary medical 
skills and training to offer opinions on such medical 
questions. Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992). The veteran's contentions in this regard were 
previously of record and his current contentions, being 
essentially the same, are not new and material to his claim.

Because the claimant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen the finally 
disallowed claim, the benefit of the doubt doctrine is 
inapplicable. Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been submitted, 
reopening of the claim for service connection for an eye 
disorder is denied.


REMAND

In a September 2004 rating decision the RO reopened and 
denied the veteran's claim to entitlement to service 
connection for diabetes mellitus type II.  The veteran failed 
to perfect an appeal to this issue with his February 2005 VA-
9, Appeal to the Board of Veteran's Appeals. An appeal may be 
withdrawn by a claimant at any time prior to the issuance of 
a Board decision on the appeal. 38 C.F.R. § 20.204. In this 
case, the RO requested clarification of the veteran's 
intentions regarding this issue in his VA-9, and the veteran 
specifically withdrew his appeal of that issue in February 
2005 correspondence.

However, it also appears that the veteran's representative 
attempted to resurrect this claim in his April 2005 statement 
of the accredited representative.  Likewise a July 2005 
letter from the claimant, as well as several additional 
letters appear to be attempts to resurrect this claim as 
well.  The Board notes that "[w]ithdrawal [of an appeal] does 
not preclude filing a new Notice of Disagreement and, after a 
Statement of the Case is issued, a new Substantive Appeal, as 
to any issue withdrawn, provided such filings would be timely 
under these rules if the appeal withdrawn had never been 
filed." 38 C.F.R. § 20.204(c) (2006). 

The April 2005 statement of the accredited representative, 
and the July 2005 correspondence from the veteran could serve 
as a timely notice of disagreement with respect to the 
September 2004 rating decision.  Under the rules, the 
aforementioned correspondence appears to be timely, as they 
were filed within one year of the notification of the 
decision which is being appealed. 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.204(c), 20.302.  

In cases such as this when a notice of disagreement has been 
received, or resurrected before the expiration of the period 
within which to file a notice of disagreement, the appellate 
process has commenced and the veteran is entitled to a 
statement of the case on the issue. Pond v. West, 12 Vet App 
341 (1999); Manlincon v. West, 12 Vet. App. 238 (1999). 
Accordingly, while the Board does not have jurisdiction to 
decide the issue on the merits, the issue is to be remanded 
to the RO for additional action.

Accordingly, the issue of entitlement to service connection 
for diabetes mellitus type II is REMANDED to the RO for the 
following action:

The RO should furnish the appellant with 
a supplemental statement of the case 
concerning the issue of entitlement to 
service connection for diabetes mellitus 
type II.  The issue should then be 
certified to the Board for appellate 
consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


